Citation Nr: 0428572	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  04-22 488	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hypertension, to 
include as secondary to DDT.

3.  Entitlement to service connection for tumors of the back, 
to include as secondary to exposure to DDT.

4.  Whether new and material evidence has been received to 
reopen the claim of service connection for stomach problems, 
also claimed as dysentery and diarrhea, as secondary to 
exposure to DDT.

5.  Whether new and material evidence has been received to 
reopen the claim of service connection for depression.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The appellant is a veteran who had active military service 
from February 1947 to December 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
RO which denied service connection for hearing loss, 
hypertension and tumors of the back.  In that same decision, 
the RO also denied applications to reopen the claims of 
service connection for depression and for stomach problems, 
also claimed as dysentery and diarrhea, as secondary to DDT 
exposure.  The veteran filed a notice of disagreement in May 
2003.  He was issued a statement of the case in April 2004 
and in June 2004, the RO received the veteran's substantive 
appeal.  In September 2004, the veteran, through his 
representative, filed a motion to advance his appeal on the 
docket.  In September 2004, the Board granted this motion.

The issue of service connection for bilateral hearing loss 
and the issues of whether new and material evidence has been 
received to reopen the claim of service connection for 
depression and to reopen the claim of service connection for 
stomach problems, claimed as dysentery and diarrhea, as 
secondary to DDT exposure will be addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was first manifested several years following 
the veteran's service and is not otherwise related to such 
service, including to any DDT exposure in service.

2.  Back tumors were not manifested during the veteran's 
service and any current back tumors are not otherwise related 
to such service, including to any DDT exposure in service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military service and service incurrence is not presumed.  38 
U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2002); 38 C.F.R. § 
3.303, 3.307, 3.309 (2004).

2.  Tumors of the back was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C. A. § 5103(a) and 38 C.F.R. § 3.159(b) VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide and (4) inform the claimant to provide any evidence 
in his possession that pertains to the claim.

The veteran and his representative have been provided with a 
copy of the appealed October 2002 rating decision, and an 
April 2004 statement of the case (SOC).  These documents 
discuss the pertinent evidence, and the laws and regulations 
related to the claims, and essentially notified the veteran 
and his representative of the evidence needed to prevail on 
the claims.  

In addition, in February 2002 and September 2004 letters, the 
RO notified the veteran of the evidence needed to 
substantiate his claims of service connection for tumors of 
the back and for hypertension.  In the letters, the RO 
offered to assist the veteran in obtaining any relevant 
evidence.  The letter also gave notice of what evidence the 
veteran needed to submit, and what evidence VA would try to 
obtain.  Moreover, the veteran was told to submit any 
additional pertinent evidence, medical or other records that 
he had in his possession which would support his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In light of the foregoing, the Board finds that the rating 
decision SOC, and the February 2002 and September 2002 notice 
letters comply with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claim and the 
relative duties of VA and the claimant to obtain evidence); 
and Charles v. Principi, 16 Vet. App. 370 (2002) (identifying 
the document that satisfies VCAA notice)

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that generally a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
was accomplished in the present case.  In this regard, a 
substantially complete application was received in December 
2001 and March 2002.  Thereafter, in a rating decision dated 
in October 2002 the RO denied the claims.  

The Board notes that in August 1984, the National Personnel 
Records Center (NPRC) reported that all records, if any, in 
their custody regarding the veteran were lost in the fire of 
July 1973.  The Board, however, observes that the veteran's 
service medical records have been associated with the claims 
file.  The service medical records consist of an entrance and 
a discharge examination report, as well as several outpatient 
treatment reports.  The service medical records appear to be 
complete.  Additionally, throughout this appeal process, VA 
has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  Specifically, VA has 
associated with the claims folder VA treatment reports, as 
well as private medical reports.  As it pertains to the 
claims of service connection for hypertension and tumors of 
the back, the veteran has not identified any additional 
evidence pertinent to his claims, not already of record, and 
there are no additional records to obtain.  The Board has 
determined that a VA examination is not necessary since the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  Given the foregoing, the Board concludes that 
VA has satisfied the notice and assistance provisions as 
found in the VCAA.  Consequently, an adjudication of the 
claims of service connection for hypertension and for tumors 
of the back at this juncture is proper.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases, including sensorineural hearing loss, 
cardiovascular-renal disease (including hypertension) and 
malignant tumors, which become manifest to a compensable 
degree within the year after service, will be rebuttably 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.



A.  Service Connection for Hypertension.

The veteran claims that he has hypertension as a result of 
service, to include as a result of exposure to DDT.  The 
veteran's service medical records from his February 1947 to 
December 1949 active duty show no elevated blood pressure or 
hypertension.  Although his December 1949 discharge 
examination report reveals that he had a blood pressure 
reading of 140/70, there was no diagnosis of hypertension.  
Additionally, service medical records are negative for any 
exposure to DDT.  There is also no medical evidence showing a 
diagnosis of hypertension within the one-year presumptive 
period after service.  When examined in May 2002, the veteran 
reported that he had been on therapy for hypertension since 
the 1970's; however, the first medical evidence of 
hypertension of record was in 1986.  Whether hypertension was 
diagnosed in the 1970's or in 1986, such diagnosis was still 
given many years after service discharge.  

Current medical reports continue to show that the veteran has 
a diagnosis of hypertension.  What is missing, however, is 
competent medical evidence linking the veteran's current 
hypertension to service, including to DDT exposure in 
service.  The veteran's assertion that his current 
hypertension is related to service, including to DDT 
exposure, cannot be considered competent medical evidence of 
a nexus.  The veteran is not competent to offer opinions 
regarding medical diagnosis or causation.  As a lay person, 
he lacks the capability to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education.  If the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet.App. 91 (1993).  In 
the absence of competent medical evidence linking post-
service hypertension to service, including to exposure to DDT 
in service, the Board must find that the preponderance of the 
evidence is against the claim; the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).



B.  Service Connection for Tumors of the Back.

The Board is aware that 38 C.F.R. §§ 3.307 and 3.309 provide 
special service connection presumptions in cases of exposure 
to certain hazardous substances, including radiation and 
herbicides.  Similarly, 38 C.F.R. § 3.316 concerns service 
connection claims in cases of exposure to mustard gas and 
Lewisite.  These provisions, however, do not address 
excessive exposure to such pesticides as DDT.

The veteran's service medical records are entirely negative 
for back tumors or for any exposure to DDT.  His December 
1949 discharge examination report reveals that an examination 
of the skin revealed no significant abnormalities.  Also, an 
examination of the spine, bones, joints and muscles revealed 
no significant abnormalities.  There are otherwise no 
postservice medical records showing that the veteran has back 
tumors which are related to service, including to any 
incident thereof.  In fact, numerous detailed VA clinical 
records refer to a number of various disorder, but there is 
no reference (either complaints or clinical findings) of any 
tumor of the back. 

The only evidence of record supporting the veteran's claim is 
his own lay opinion.  The veteran, however, has not been 
shown to possess the requisite medical training or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In the absence of competent evidence showing that the veteran 
currently has back tumors which are related to service, the 
Board must find that the preponderance of the evidence is 
against the veteran's claim of service connection for back 
tumors.  Consequently, the claim must be denied.  In reaching 
this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for hypertension, to include as secondary 
to exposure to DDT is not warranted.  Service connection for 
tumors of the back, to include as secondary to exposure to 
DDT, is not warranted.  To this extent, the appeal is denied. 


REMAND

In February 2002, June 2002 and September 2002, the veteran 
was given Veterans Claims Assistance Act of 2000 (VCAA) 
notice letters.  None of the notice letters, however, 
pertained to the issue as to whether new and material 
evidence has been received to reopen the claim of service 
connection for depression.  The veteran should be provided a 
letter which fully addresses the notice requirements as set 
forth in 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2004) pertaining to the claim of whether new and 
material evidence has been received to reopen the claim of 
service connection for depression.

Pertaining to the claim of service connection for bilateral 
hearing loss, the Board notes that a November 2001 VA 
treatment report reveals that the veteran complained of 
hearing loss.  He veteran stated that he had a private 
hearing test in the past and was told that he needed hearing 
aids.  The VA physician stated that he was referring the 
veteran for a hearing test.  The record does not contain the 
private hearing test mentioned by the veteran.  In addition, 
the record does not contain a hearing test which was 
conducted by VA.  Prior to an adjudication of this claim, 
attempts should be made to obtain all pertinent records.  The 
Board finds that in order to fulfill its duty to assist, the 
RO must especially obtain all pertinent VA records, because 
they are constructively of record and may contain information 
vital to the veteran's claim.

In November 1996, the veteran requested that his claim for 
dysentery and bowel problems, as secondary to exposure to DDT 
in service be reopened.  At that time, he also claimed 
service connection for depression, as secondary to bowel 
problems.  The veteran reported that he was treated at the 
Seattle VAMC since 1976.  These records are not of record and 
the claims file does not demonstrate that these records were 
ever requested.  As stated above, VA records are deemed to be 
constructively of record.  Therefore, the duty to assist 
requires that these records be obtained and associated with 
the claims file.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  With respect to the claim as to whether 
new and material evidence has been received 
to reopen the claim of service connection 
for depression, the RO should send an 
appropriate letter to the appellant to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should advise the appellant of 
the evidence necessary to substantiate his 
claim, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  In the letter, the veteran 
should also be told to provide any evidence 
in his possession that pertains to his 
claim.

2.  Contact the veteran and request that 
he obtain information (names, addresses, 
dates) concerning all VA or non-VA 
examinations and treatment received by 
him for bilateral hearing loss since his 
active duty ended in 1949.  The RO should 
then contact the medical providers and, 
following the procedures of 38 C.F.R. 
§ 3.159, obtain copies of all related 
medical records which are not already on 
file.

3.  Request all VA records from Seattle 
VAMC since 1976 to the present pertaining 
to depression and a stomach disorder, 
including dysentery, diarrhea and bowel 
problems.  

4.  Thereafter, the RO should review the 
expanded record and determine if any 
additional development is necessary.  
After any such additional development 
deemed necessary, the RO should 
readjudicate the claim of service 
connection for bilateral hearing loss and 
the claim as to whether new and material 
evidence has been received to reopen the 
claim of service connection for 
depression and to reopen the claim of 
service connection for stomach problems, 
dysentery, and diarrhea, claimed as 
secondary to exposure to DDT.  The 
veteran and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



